Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 1 of 24                  PageID #: 1007




                           UNITED STATES DISTRICT COURT
                                     FOR THE
                                DISTRICT OF MAINE


BRITTANY IRISH, et al.,                     )
                                            )
Plaintiffs                                  )
                                            )       CIVIL ACTION NO. 1:15-CV-00503-JAW
v.                                          )
                                            )
DETECTIVE JASON FOWLER,                     )
DETECTIVE MICAH PERKINS, and                )
SARGENT DARRIN CRANE,                       )
                                            )
Defendants                                  )



      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY
          JUDGMENT WITH INCORPORATED MEMORANDUM OF LAW


I.      Introduction

        Defendants have not carried their burden in a case that is not meant for summary

judgment. Plaintiffs submit admissible evidence of disputed material facts concerning over 50

promises, false statements, likely violations of Maine State Police (“MSP”) policy and training,

and knowing violations of MSP policy and training by Defendants.

        In two independent ways, Defendants’ conduct created or exacerbated the danger that

Anthony Lord (“Lord”) posed to Plaintiffs under a state-created danger theory. Defendants’

conduct establishes all liability elements in this case and it precludes the defense of qualified

immunity.

        Plaintiffs also deny thirty of Defendants’ Statement of Material Facts (“SMF”); qualify

another fifteen, and submit evidence creating genuine disputes as to twenty-two of the twenty-six

points of interest raised by the First Circuit within their Opposing Statement of Material Facts


                                                1
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 2 of 24                           PageID #: 1008




(“OSMF”). There is indeed an irreconcilable disagreement between the parties as to what led to

these tragic events, one that may only be resolved by a factfinder. Summary judgment is not

appropriate here.


II.     Plaintiffs’ OSMF And Defendants’ SMF Are Incorporated Herein.

        Plaintiffs incorporate herein their 139 Additional Facts in their Additional Statement of

Material Facts as a section of their OSMF. Plaintiffs also incorporate Defendants’ Statement of

Material Facts and Plaintiffs’ Objections and Responses thereto. Incorporation is necessary

because Defendants made both significant material omissions and admissions in their SMF.

Plaintiffs use this opportunity to oppose Defendants’ motion accurately and dispute key

omissions in Defendants’ timeline.1

III.    Summary Judgment Legal Standard.

        “Summary judgment is appropriate [only] when the evidence of record ‘show[s] that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law.’” Theriault v. Genesis Healthcare LLC, 890 F.3d 342, 348 (1st Cir. 2018)

(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also Fed. R. Civ. P. 56(a).

Material facts have the “potential to affect the outcome . . . under the applicable law.” Sanchez

v. Alvarado, 101 F.3d 223, 227 (1st Cir. 1996). “A dispute is genuine if the evidence about the

fact is such that a reasonable jury could resolve the point [for] the non-moving party.” Id.




1
        Plaintiffs’ timeline, which appears at OSMF 134-193, also addresses the twenty-six fact questions
raised by the First Circuit in this case. The parties’ respective Statements of Fact in this case show that
approximately twenty-two of the twenty-six fact questions raised by the First Circuit are disputed, in
addition to the other genuine disputes of material fact identified by Plaintiffs.

                                                    2
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 3 of 24                     PageID #: 1009




                                         Fact Argument

IV.    Defendants Created Or Exacerbated The Danger Posed By Lord In Two
       Independent Ways: Defendants’ Voicemail and Defendants’ Conduct.

       1.      The Facts Show Lord’s Violence Was Due To Defendants’ Voicemail
               Because Lord Knew Defendants’ Voicemail Was About Irish.

       Defendants contend that Lord thought the 6:17 p.m. voicemail by Defendants on July 16,

2015 was about Lord’s deceased son, and that Lord could not have thought the voicemail was

about his multiple rapes and kidnapping of Irish. See SMF 66-73. At least four facts refute this;

thus, creating genuine disputes of material fact. These facts show that Lord knew Defendants’

voicemail was about Irish; that Defendants could foresee this; that, as soon as Lord received

Defendants’ voicemail, he made a threat that someone was going to die; and, finally, that Irish’s

request for protection was logical, given all of this, as proven by the fact that Lord did show up

and hurt Irish’s loved ones within hours, including kidnapping Irish again, too. These four facts

are:

               (1)     OSMF 251: Lord has admitted that he knew Irish reported
               his July 14, 2015 and July 15, 2015 crimes to the Maine State
               Police;

               (2)     OSMF 157: Detective Perkins testified that he agreed a
               suspect could deduce that, if the suspect committed a rape, and
               then got a call from the Maine State Police the next day, it is
               logical, given the one-on-one nature of rape, for the suspect to
               connect the dots that’s why the State Police are calling;

               (3)    OSMF 168: Detective Crane testified that at 9:30 p.m. on
               July 16, 2015 he learned from Detective Perkins the rumor that
               Lord had told people that he, Lord, had received a voicemail from
               the Maine State Police and that someone was going to die; and

               (4)    OSMF 175: Detective Perkins testified that Irish’s July 16,
               2015 request for protection at midnight was logical enough that he



                                                 3
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 4 of 24                        PageID #: 1010




               passed it up to Sergeant Crane, and that Irish’s logical fear came to
               fruition when Lord did show up and hurt people.



       2.      Even If Lord Thought Defendants’ Voicemail Was Not About Irish,
               Defendants Still Caused Or Exacerbated The Danger Lord Posed Due To
               Defendants’ Conduct During Defendants’ Forty-One Hour Investigation.

       As shown below, even assuming arguendo that Defendants could establish that Lord

thought Defendants’ voicemail was not about Irish, Defendants independently caused or

exacerbated the danger that Lord posed, specifically through Defendants’ violations of MSP

policy, MSP training, and MSP standards. It is important to note that Defendants’ voicemail

itself was a violation, as demonstrated below.

       3.      Plaintiffs’ Opposing Material Facts Show Genuine Disputes Regarding
               Over 50 Violations by Defendants of MSP Policy, Training, and Standards.

       For each violation, Plaintiffs’ admissible evidence is set forth in Plaintiffs’ Additional

Statement of Material Facts (within the OSMF), cited at the end of each paragraph or as

appropriate.

       a.      MSP Policy M-4 and Related State Statute: Defendants, by statute, policy,

training, and reasonableness2, knew of MSP policy M-4, its related state statute, and its

requirements, but Defendants acted to disregard it, at each juncture, for forty-one hours. The

evidence in Plaintiff’s OSMF establishes: (1) MSP M-4, a domestic violence policy/general

order, exists; (2) M-4 applies to all MSP officers and is not discretionary; (3) Defendants decided

M-4 did not apply to them; (4) Defendants decided they can apply M-4 in a different manner

than required; (5) Defendants still believe they can graft other factors onto M-4; (6) the MSP


2
         Defendants testified that MSP officers are required to apply a default rule of objective
reasonableness if MSP policy or training does not cover a situation. See OSMF 194, 195, 196. This brief
refers to this MSP requirement of “reasonableness” as “MSP OR”.


                                                   4
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 5 of 24                             PageID #: 1011




Incident Review Team (IRT) that analyzed this investigation found Defendants had possible

“deficiencies” as to M-4; (7) Defendants knew M-4 specifically applied to Plaintiffs’ domestic

violence case, but Defendants still ignored M-4 and refused to apply it; (8) and Defendants knew

that even if M-4 did not exist, Defendants still had the same duties to protect DV victims under

MSP training and MSP OR. See OSMF 113-133.

        Defendants’ summary judgment pleadings omit all of these material facts. See SMF 1-

112. Defendants M-4 violations were knowing violations by each Defendant of law, policy,

training, and MS OR: Twelve violations at each “juncture” of the investigation. At each

juncture, Defendants had to decide anew to commit M-4 violations again. 3

        b.      Premature Suspect Contact (When To Contact): Defendants, by law4, MSP

training, and MSP OR, knew it was premature for Defendants to contact Lord, but Defendants

contacted Lord anyway: (1) Defendants knew the best time to contact a suspect is when the

investigation is at its end, with all facts in order; (2) Defendants knew this from MSP legal and

procedure training, and from MSP OR; (3) yet at 6:17 p.m. on July 16, 2015, when Defendants

left their voicemail for Lord, multiple investigative facts were not in order, including crime

scenes, physical evidence, and evidentiary leads Defendants had not investigated or were at the

MSP lab (e.g., two fingerprints and Irish’s rape kit exam). See SMF 32; see also OSMF 197-
3
         Defendants’ motion introduced junctures into this case, citing six junctures that Plaintiff Brittany
Irish faced in interacting with Defendants. See SMF 1-112. For purposes of Plaintffs’ Opposition,
Defendants had at least six investigative junctures as well --- decision points, or crossroads, when they
had to decide all over again what to do. Here, this would calculate to 72 separate intentional violations of
M-4 in forty-one hours by Defendants for purposes of the legal analysis in this case.
4
         Detective Perkins testified that MSP officers are trained in, and receive updates of, relevant case
law. See OSMF 229. In 2006, Kennedy v. City of Ridgefield, 439 F.3d 1055, 1061 n.1 (9th Cir. 2006)
had collected cases from at least eight sister circuits recognizing the state-created danger theory, and
Kennedy had found evidence of state-created danger, and had denied qualified immunity to an officer,
where that officer contacted a suspect early on, despite the fact that, like here, the record showed the
officer had received training that the best time to contact a suspect is “[a]t the end of the investigation”
with “all of [the] facts in order”. Kennedy, 439 F.3d at 1063 and n.3; see also Irish v. State, 849 F.3d 521,
527, n.4 (1st Cir. 2017) (citing Kennedy at 1063 and n.3).

                                                      5
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 6 of 24                     PageID #: 1012




203. Defendants’ violations were knowing violations by each Defendant of training, and MS

OR. This occurred at one “juncture”, the time of the 6:17 pm voicemail by Defendants.

        c.     Promises and Related False Statements: Defendants, by law, training, and MSP

OR, knew not to make promises or false statements to Brittany Irish or Kimberly Irish, but

Defendants made several over the final six hours anyway, from roughly 9:00 p.m. on July 16 to

3:00 a.m. on July 17, 2015: (1) Defendants told Irish by phone at 9:24 p.m. that Defendants

would be at the Irish home where the barn fire was, and where Irish was also heading. Also

Defendants took two actions at 9:24 p.m., that Irish knew of, and could reasonably rely upon as

promises of safety by Defendants: (2) Defendants were already in their car and driving to the

Irish home; and (3) Defendants, while driving to the Irish home, fulfilled a safety request made

by Irish, i.e., Defendants had a “safety check” performed on Irish’s two children. (4) Defendants

then took another action that Irish could reasonably rely on as a promise of safety when, at 10:36

p.m., Defendants did arrive at the Irish property. See SMF 93. Defendants’ words and actions at

9:46 p.m. and 10:36 p.m., together, made it reasonable for Irish to rely on (5) Defendants’ silence

between midnight, when Irish renewed a request for safety, and 2:00 a.m., the time when (6)

Defendants made the false statement to Irish regarding manpower and protection. Meanwhile, at

1:00 a.m., (7) Defendants had separately conferred together and had (8) decided to convey the

false statement that there was no manpower available, which Defendants finally conveyed to

Irish an hour later, at 2:00 a.m.

        Separately, the evidence shows that (9) Defendants’ false statement only spoke to

personal security at the Irish house; Defendants (10) told Irish they were still looking for Lord in

the area, allowing Irish to reasonably presume Defendants would still be in the vicinity. See

OSMF 184; see also SMF 100, 101, 102.            However, within an hour, by 3:00 a.m., (11)



                                                 6
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 7 of 24                         PageID #: 1013




Defendants all left to go home, without telling Irish, even though Defendants’ last words to Irish,

back at 2:00 a.m., were that Defendants were still looking for Lord in the area (see OSMF 184,

testimony of Detective Fowler). All were false.

         In addition to the above, Defendants made: (11) at least one false statement to Kimberly

Irish regarding no manpower; (12) a statement to Kimberly Irish to just call if the Irishes needed

help; (13) a promise to Kimberly Irish that MSP had officers (plural) in the vicinity; and (14) a

promise to Kimberly Irish that “we’ll take care of it” if safety issues arose.

         The record evidence supporting the above appears at SMF 85, 86, 93, 96, 100, 103; see

also OSMF 163-165, 169, 175, 177, 179, 180, 182-188, 204-208. Defendants dispute or omit all

of these facts.      See SMF 1-112 (denying any promises made).            These promises and false

statements were a violation by each Defendant of law, MSP training, and the MSP OR default

rule.5

                d.       Manner of Contacting Suspect (How To Contact):                    This was a

particular focus of the First Circuit. Defendants’ voicemail to Lord was a knowing violation,

specifically: Defendants violated MSP training and the MSP OR rule regarding how to contact

Lord. The evidence shows that: (1) MSP trains officers that four options for contacting suspects

exist, based on an evaluation of several factors; (2) Defendants knew this; (3) Defendants

ignored their training, and decided to make no evaluation of the options or factors; (4) instead,

Defendants decided to call Lord solely for “efficiency”; (5) yet “efficiency” is not an MSP

5
         Defendants’ “no manpower” statements were false because at least ten MSP resources were in the
immediate area: (1) Sergeant Crane; (2) Detective Perkins; (3) Detective Fowler; (4, 5) the two Troopers
who checked the first Lord address (see SMF 90); (6) the Trooper who went with all three Defendants, as
a unit of four; to check the second Lord address (see SMF 97); (7, 8) the separate Detective and Trooper
at a gas station dumpster the next town over, collecting evidence (see OSMF 182, 183); and (9, 10) the K-
9 Trooper and K-9 dog the Detectives called to the scene at 10:36 p.m. (see SMF 94). In addition, off-
duty State Police and both on- and off-duty local police could be made available. See SMF 90, 94, 97;
OSMF 182, 183. Defendants never mention these facts in their summary judgment pleadings.


                                                   7
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 8 of 24                     PageID #: 1014




training factor, and, separately, (6) “efficiency” does not satisfy the MSP OR rule, particularly

when safety issues are present. See OSMF 209-216. Defendants omit these facts. See SMF 1-

112. This was a violation by each defendant of MSP training and MSP OR for a total of six

violations. For the reasons set forth in the fact analysis, pages 2-3, and the legal analysis, pages

14-22, Defendants’ knowing and intentional violation in leaving a voicemail with Lord

constitutes an independent path to state-created danger, separate from the path created by the

totality of the other 50 violations Defendants decided to make. See legal analysis at pages 14-22,

infra.

               e.      Go Physically Find The Suspect: Defendants, by training and MSP OR,

knew they had to go find Lord, but Defendants repeatedly decided not to do this required act: (1)

Defendants did not know where Lord was; (2) It is MSP training, and an MSP OR requirement,

to (3) go find such a suspect. (4) Eventually an officer may reach out by phone, but only if the

phone is an officer’s only avenue. See OSMF 223-226. This was a violation by each Defendant

of MSP training and MSP OR for a total of six violations before adding any officer re-

evaluations at each new juncture of the investigation.

               f.      Ascertain Suspect Risk and Propensity for Recidivism: Defendants, by

MSP policy, MSP training and MSP OR, knew they had to determine Lord’s danger to Irish and

others (even without the ODARA tool), but they repeatedly decided not to do this required act:

(1) Defendants knew Lord had made death threats to Irish and others; (2) Defendants knew Lord

had made a temporary abduction threat about Irish’s children; (3) Defendants knew by 4:00 p.m.

on July 16, 2015, from Exhibit 11 of the Brittany Irish depo. (Written Statement to MSP) that

Lord had made a retaliation threat to Irish; (4) Defendants knew, orally from Irish, at 3:05 p.m.




                                                 8
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 9 of 24                         PageID #: 1015




on July 15,6 and again orally before 5:00 p.m. on July 16, that Lord had made a retaliation threat

to Irish; (5) Defendants knew that Irish repeated her fear of Lord’s retaliation threat, and Lord’s

risk of retaliation, orally to defendants at 6:30 p.m. on July 16; (6) yet Defendants still decided

not to assess Lord’s risk, in violation of MSP training and MSP OR. (7) Meanwhile, Defendants

testified the best MSP law enforcement tool for ascertaining risk and recidivism, the ODARA

risk assessment tool, should not have been used; but (8) Defendants contradicted themselves on

this point, see Plaintiff’s Response to SMF 112 (Fowler depo. p. 55, ln. 14-17). (9) MSP’s

training documents on ODARA contradicted Defendants on this point as well, see Exhibit 29

MSP 1610-1695 (ODARA training pages). (10) In any event, even assuming arguendo that the

ODARA tool could not be used in this case, notwithstanding Detective Fowler’s testimony and

Exhibit 29, Defendants knew how to assess risk and recidivism from other MSP training, and

Defendants knew that they still had to do it. See OSMF 228-231. This was a violation by each

Defendant of MSP policy, MSP training and the MSP OR default rule for a total of nine

violations, even without adding officer re-evaluations at the various junctures of the

investigation.

                 g.     Believe The Victim in Domestic Violence And Rape Cases:

Defendants, by MSP training and MSP OR, knew they were required to believe Irish, as a rape

and domestic violence (“DV”) victim for investigation purposes, but Defendants repeatedly

decided to violate this requirement: (1) both MSP training and MSP OR require that rape and

DV victims be believed; (2) Irish was providing Defendants with objectively credible and

6
         Defendants claim Irish did not feel threatened by Lord in the days leading up to July 14, 2015.
Irish felt so threatened that Irish went to the Bangor Police and the Bangor Police interceded on Irish’s
behalf on July 7, 2015 (See OSMF 134); see also Exhibit 35 (BPD Cease Harassment Order 7/7/15).
Defendants did not know this because they never followed up with the Bangor Police, in violation of
MSP training and the MSP OR rule. (See OSMF 135)


                                                   9
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 10 of 24                           PageID #: 1016




 corroborated facts (including two consistent written statements and five consistent interviews

 across two agencies (Bangor PD, MSP), location evidence (the camps), pending forensic

 evidence that would be credible, since it would come from the MSP’s own lab (a rape kit exam

 and 2 fingerprints), clothes, text messages, her phone, and more). Despite this, (3) Defendants

 quickly and subjectively judged Irish as not credible. Some Defendants testify that they still

 don’t believe Irish; that Irish is not the victim; and that she was not credible about her initial

 allegations against Lord, even though Lord has admitted to some of those allegations.

         It is a reasonable inference from the above facts that, for unknown reasons, Defendants

 decided, early on, to focus on proving that Irish was not credible, rather than investigating Lord,

 or his danger potential, or dedicating resources to finding him. As Defendants candidly testified,

 if they can prove the crime is a false report by the rape or DV victim, then the rape crime and the

 DV crime “go away.” See OSMF 217-221; see also Exhibit 30 MSP p. 2282-2283; Exhibit 30A

 MSP p. 2357. This was a violation by each Defendant of MSP training and MSP OR for a total

 of six violations before multipliers for repeated decisions.7

                 h.      Help The Victim Obtain a Protection From Abuse (PFA) Order:

 Defendants, by MSP policy, MSP training and MSP OR, are required to do this, but Defendants

 ignored this requirement too. See SMF 1-112; see also OSMF 227 (testimony by MSP Training

 Academy Director Rogers stating that “at the very minimum,” once a MSP officer contacts a

 suspect,”[we] have the obligation under DV policies to explain to the victim how to obtain a

 protection from abuse order.”). This was a violation by each Defendant of MSP policy, training,

 and the MSP OR for a total of nine violations.



 7
          Should credibility be an issue, there are key instances when Defendants undermined their own
 credibility by contradicting either themselves or their colleagues in sworn deposition testimony regarding
 material facts. See OSMF 222 (collecting contradictory testimony among Defendants).

                                                     10
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 11 of 24                    PageID #: 1017




                i.     Respond Reasonably to Investigation Information: Defendants, by

 MSP training and MSP OR, knew they had to respond reasonably as the forty-one hour

 investigation developed. Yet, Defendants repeatedly decided to ignore this basic MSP

 requirement. See OSMF 194-196.

                        (i).   Repeated Decisions Not To Run A Criminal Check.

         Even as Defendants increasingly knew it was vital to ascertain Lord’s criminal

 background history, Defendants decided not to do this, over and over again. Defendants finally

 decided to remedy their error in hour 36 of the forty-one hour investigation, when they suddenly

 ran a background check at about 12:00 midnight on July 16-17, 2015. A reasonable inference

 from these facts, in the light most favorable to Plaintiffs, is that Defendants had a reason for

 deciding to wait as long as they could. As discussed supra, without Lord’s criminal background,

 defendants knew they could not employ the ODARA tool, nor complete any danger assessment

 of Lord as one requires the other as a prerequisite to calculating the risk of harm. A reasonable

 inference is that Defendants had a reason for not wanting to assess Lord’s danger to Irish for as

 long as Defendants could, presumably so that Defendants could have time to build their “false

 report” case against Irish, given Defendants’ other actions and inactions during the nearly two

 day span. See OSMF 151, 172, 201, 243, 246, 217-221.

                       (ii).   Repeated Decisions Not To Learn Probation Status.

         Similarly, even as Defendants increasingly knew it was vital to ascertain Lord’s

 probation status, Defendants decided not to do this, over and over again. Defendants finally

 decided to remedy their error in hour 36 of the forty-one hour investigation --- within minutes of

 finally running a criminal background check, supra, at about 12:00 midnight on July 16-17,

 2015.



                                                11
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 12 of 24                      PageID #: 1018




        When Defendants finally did learn Lord’s probation history, and finally contacted Lord’s

 probation officer, Defendants obtained an official address for Lord, about six hours after

 Defendants had placed their 6:17 p.m. voicemail to Lord. A reasonable inference is that, here

 again, for some reason, Defendants had a reason for waiting as long as they could to learn

 investigative facts about Lord. See OSMF 151, 173, 217-221, 228-231.

                        (iii).   Repeated Decisions To Ignore Evidence Of Serious Threats.

        Defendants knew from Irish’s multiple oral statements and written statement between

 3:05 p.m. on July 15 and 6:30 p.m. on July 16 that Lord had made serious threats to Irish

 (including death threats and a retaliation threat), and that Irish was scared of retaliation by Lord

 as a result. Defendants also knew that Irish had acted to move her children on July 15 due to her

 fear of retaliation by Lord. Further, the record evidence is that Defendants knew, from Irish, the

 facts of Lord’s threats, including Lord’s retaliation threat, as early as 3:05 p.m. on July 15, which

 disputes Defendants’ contention at SMF 76.

        Given the above, Defendants’ position --- that Irish was somehow ‘too late’ with her July

 16, 6:30 p.m. reiteration of her prior Lord retaliation concerns, only thirteen minutes after

 Defendants’ improper voicemail to Lord --- is, by its terms, an admission by Defendants:

 Defendants knew that their voicemail, which violated MSP training, had likely tipped off Lord,

 creating or exacerbating the danger Lord posed, and Defendants knew it was also likely that

 Defendants could not contain Lord at this point, now that Defendants had enraged him. Notably,

 Defendants did nothing after leaving their voicemail, even after Irish’s latest warning to

 Defendants about retaliation by Lord, just thirteen minutes later. See SMF 16, 17, 27, 28, 38, 51,

 52, 53, 58, 62, and 63; see also OSMF 140, 141, 150, 159, 160.




                                                  12
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 13 of 24                    PageID #: 1019




                         (iv). Decision To Interview Non-Eyewitnesses In Order To
                               Investigate Irish, Not Lord.

        The evidence shows Defendants decided to jointly interview non-eyewitnesses Adams,

 Hewitt, and Shahan for significant amounts of investigative time, at the cost of letting Lord

 continue to roam free, whereabouts unknown, despite the fact that Defendants had probable

 cause to arrest him as of 8:40 a.m. July 16, 205 due to the evidence of breaking and entering at

 camp one. (OSMF 146).

        Defendants did not ask Adams, Hewitt, or Shahan any questions about Lord, or Lord’s

 criminal history; or whether Lord was on probation; or Lord’s home and work addresses.

 Defendants did not ask for any investigative leads about Lord, either. See SMF 1-112. Instead,

 Defendants sought and gained information about the credibility of a rape and DV victim, Irish,

 whom, by MSP requirement, Defendants were supposed to believe. (SMF 217-221). Defendants

 held the Hewitt and Shahan interviews during the critical minutes right after 6:30 p.m., when

 Defendants contend they had brand new retaliation threat information from Irish for the very first

 time. Defendants’ own timeline shows that, having left their voicemail for Lord (a violation for

 several reasons, including, improperly, that it was the most “efficient”, or easy, thing to do,

 OSMF 215, 216), defendants decided to consume valuable investigation time at a critical

 juncture by resuming their subjective investigation of Irish’s credibility. Specifically, within

 twenty-five minutes of leaving their voicemail to Lord, and within ten minutes after Irish giving

 Defendants brand new retaliation threat information (if Defendants’ version is credited),

 Defendants decided to spend over eighty minutes of time jointly interviewing Hewitt and

 Shahan, and not doing anything else in the investigation until the call about the barn fire

 interrupted them at 8:05 p.m. See SMF 40, 77, 79.




                                                13
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 14 of 24                         PageID #: 1020




                j.      Decisions Not To Actively Develop Probable Cause: Defendants, by

 MSP training and MSP OR, are required to actively develop probable cause in domestic violence

 scenes and investigations, yet they did not do this for several crimes relating to Lord: (1)

 Defendants did not relay the confirmed evidence of breaking and entering at the first camp (as

 described credibly by Irish) up the MSP chain of command, causing that arrest opportunity to be

 squandered; (2) Defendants did not develop probable cause as to the “plethora” of DV crimes

 that can be charged in DV cases (OSMF 231); (3) yet Defendants are trained to be focused on

 developing probable cause, to determine if there is enough to arrest or charge a suspect with a

 particular DV crime, see id. (Rogers depo. p. 16, ln 21-25).

        Separately, as discussed in Section IV(3)(b), at 6:17 p.m. on July 16, 2015, when

 Defendants left the voicemail for Lord, Defendants still had not devoted investigative efforts to

 developing probable cause as to Irish’s allegations of kidnapping, strangulation, and three rapes,

 because Defendants had not yet tried to develop multiple facts, leads, and crime scenes. All of

 this was relevant to the probable cause analyses that the Assistant District Attorney (“A.D.A.”)

 did and did not consider as to Lord, and the crimes the A.D.A. rejected for arrest as to Lord, late

 on July 16. These facts allow the reasonable inference that Defendants decided and acted to

 forego available law enforcement tools for developing probable cause and arresting Lord. See

 OSMF 146, 160, 170, 200, 231; see also SMF 32, 36, 87, 88, 92.

                                           Legal Argument

 V.     Defendants Created Or Exacerbated The Danger Posed By Lord In Two
        Independent Ways: Defendants’ Voicemail and Defendants’ Other Conduct.

        A.      State-Created Danger Elements.

        Under the Fourteenth Amendment’s Due Process Clause, U.S. Const. Amend. XIV, § 1,

 “at least eight sister circuits have recognized the existence of the state-created danger theory . . . .

                                                   14
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 15 of 24                      PageID #: 1021




 While [the First Circuit] has discussed the possible existence of the state-created danger theory,

 we have never found it applicable to any specific set of facts.” Irish v. Maine, 849 F.3d 521, 526

 (1st Cir. 2017).    While it is an open question in this Circuit, other circuits have used four

 elements, some with multiple prongs, to analyze state-created danger. See, e.g., Sanford v. Stiles,

 456 F.3d 298, 304 (3d Cir. 2006). They are analyzed here in the next five pages in light of both

 (1) Defendants’ voicemail to Lord (itself a violation of MSP training) and (2) the totality of

 Defendant’s other violations, over 50 of them, many of them knowingly and repeatedly made.

        1.      The harm ultimately caused was foreseeable and fairly direct.

        Admissible evidence establishes both prongs here. In addition to OSMF 251, 157, 168,

 and 175, Irish had communicated to Defendants in writing and orally, at least four times prior to

 and immediately after Defendants’ 6:17 p.m. voicemail to Lord, that Lord had made nine threats

 --- multiple death threats against Irish, torture and death threats against Hewitt, temporary

 abduction of Irish’s two children, and a clear retaliation threat to Irish. See, e.g., Exhibit 11 of

 Brittany Irish depo. (Written statement to MSP). As Irish had documented and predicted, just

 two or three hours after Defendants’ voicemail, violation of MSP training and reasonableness, a

 third-party heard Lord make a new death threat, now just a few miles from the Irish home: A

 death threat directly linked to the Maine State Police voicemail made by Defendants at 6:17 p.m.

 See OSMF 168. Lord was already on the radar for fairly direct harm: Lord was Defendants’

 immediate suspect in the arson of the Irish’s two-story barn, at their home, at 8:05 p.m. The

 ultimate harms that Lord caused, starting at 4:40 a.m. and then 5:00 a.m., at the Irish home, were

 just as predictable. As such, “foreseeability” and “fairly direct” are both satisfied by Defendants’

 voicemail violation alone, if this Circuit adopts these prongs.    See OSMF 251, 157, 168, and

 175.



                                                 15
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 16 of 24                     PageID #: 1022




        2.      A state actor acted with a degree of culpability that shocks the conscience.

        These two prongs are met as well, particularly as shown by Defendants’ over 50 conduct

 violations, many of them made knowingly with deliberate indifference, see analysis infra at

 pages 20-21. Defendants, working together in a slow-moving investigation (no split-second

 decisions; ample time to think and reconsider), demonstrated culpability: Over 50 violations of

 law, policy, training, many of them knowingly, between 12:30 p.m. on July 15, 2015 until 5:00

 a.m. on July 17, 2015. Both (a) the sheer volume and repetition of the violations, combined with

 (b) the uniformly deliberately indifferent manner in which Defendants made them (slowly,

 purposefully, knowingly, and in collaboration with each other, over forty-one hours) constitutes

 more than just culpability; it does shock the conscience. See infra page 20-21.

        Further, as discussed, it is a reasonable inference that instead of investigating Lord, and

 ascertaining and containing his danger, and instead of protecting Irish as required by the

 mandatory M-4 policy, Defendants were trying to delay action on Lord in order to build a “false

 report” case against Irish, in order to make the rape and domestic violence allegations go away.

 The deposition testimony was this: “Hey, . . . [t]his girl is reporting that she was raped by a man

 . . . .” OSMF 132 (MSP Deputy Chief Cote) . . . . (“If . . . we can prove that everything [Irish]

 told us was a lie, then the crime of DV never occurred, the crime of false report has.” OSMF

 217 (Sergeant Crane). All of the above shocks the conscience when added to the intentional

 indifference by Defendants that continued even as the evidence of danger to Irish became more

 obvious, and the danger itself grew, in the final hours after Defendant’s voicemail to Lord.

        Separately, it shocks the conscience that Defendants themselves knew of, and foresaw,

 the danger they had created, as it escalated, but still did nothing in the final hours, except to

 make false statements about manpower, and mislead the Irishes, one of whom was a domestic



                                                 16
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 17 of 24                      PageID #: 1023




 violence and sexual assault victim. See pages 21-22 infra; see also OSMF 151, 157, 168, and

 175.

        3.      A relationship between the state and plaintiff, so plaintiff was a foreseeable
                victim of the defendant’s acts, not a member of the public in general.

        Here, the required relationship existed under state statute and MSP policy: Defendants

 had an ongoing mandatory duty under the MSP M-4 policy, to protect Irish. Instead, Defendants

 placed a voicemail to Lord, in violation of training, despite Defendants knowing Lord’s threats to

 Irish and Irish’s fears of retaliation by Lord. In addition to violating their legal requirement to

 Irish pursuant to state statute and the M-4 policy, Defendants affirmatively put Irish in a far

 worse place. Defendants did this in many ways, due to over 50 violations, during Defendants’

 investigation in which Irish was supposed to be recognized by the MSP as a special type of a

 complainant: A domestic violence and sexual assault victim. When Defendants created and

 exacerbated the danger posed by Lord, not just through Defendants’ voicemail but through all of

 their violations during their investigation, Defendants made Irish a foreseeable victim of Lord

 through the totality of Defendants’ violations, decisions, and acts.       Separately, the special

 relationship is also confirmed by Defendants’ admission that Irish was in fact worthy of special

 protection. See OSMF 175.

        4.      A state actor affirmatively used authority in a way that created a danger to the
                citizen or that rendered the citizen more in danger than had the state not acted.

        Both disjunctive prongs are satisfied on the record here.        Defendants misused their

 investigation tools, in stark contrast to Rivera, compromising Defendants’ investigation and

 making it foreseeable that Irish would be in danger. Lord was improperly tipped off through the

 voicemail that was an admitted violation, see OSMF 251, 157, 168, and 175. By favoring Lord

 and disfavoring Irish through their dozens of investigative violations, Defendants created a



                                                 17
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 18 of 24                     PageID #: 1024




 foreseeable, direct, and dire risk to Irish, as shown starting no later than 8:05 p.m. on July 16,

 2015, when the Irish barn arson became known. Due to Defendants both provoking Lord (with

 the 6:17 p.m. voicemail) and enabling him (with forty-one hours of Defendants effectively using

 no law enforcement tools against Lord, letting Lord run free), Defendants created a danger, and

 put Irish in more danger, than had Defendants not been assigned to the Irish/Lord investigation at

 all.

        The most obvious facts of the increasing danger created by Defendants and Lord are:

 Defendants’ 6:17 p.m. voice mail, escalating to Lord’s 8:00 p.m. barn arson, escalating to Lord’s

 new threat that someone was going to die that night. This was directly linked to Lord having

 receiving Defendants’ voicemail from the Maine State police. See OSMF 168. Then, further

 escalating to Defendants’ final series of acts and words from 2:00 a.m. to 3:00 a.m. on July 17,

 2015, when Lord’s whereabouts was still unknown: Defendants abandoned the Irishes on the

 basis of Defendants’ false statement about “no manpower” was available for in-home protection,

 when ten MSP resources were available. See OSMF 179 and 182. Defendants had promised they

 would still be near; looking for Lord, yet that pledge was broken too. By 3:00 a.m. Defendants

 had gone home, without telling the Irish’s, as Lord was starting to steal guns just six miles away

 for his final deadly assault on the Irish home. Each of these acts by Defendants created or

 exacerbated the danger posed by Lord, in steps that slowly unfolded and left Irish in more danger

 than if Defendants had never acted at all. In this case, Defendants’ entire investigative approach,

 with all of its violations of MSP policies, training, and rule of reasonableness, caused or

 exacerbated the harm that Lord posed.

        Thus, the likely basic elements of a state-created danger claim, if adopted in this manner

 by the First Circuit, have been satisfied, independently and together, by both Defendants’



                                                 18
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 19 of 24                      PageID #: 1025




 voicemail as a standalone violation, as well as Defendants’ other fifty cumulative conduct

 violations, many of them committed knowingly.

        Defendants admit causation in writing; specifically, Defendants admit they created and

 exacerbated a state-created danger here, as they must in light of OSMF 251, 157, 168, and 175:

 “In conclusion, it weighs heavy knowing that . . . our investigation[] . . ., as it was ongoing, led

 to the tragic events that took the lives of two people and hurt so many others.” See OSMF 131

 (Sergeant Crane Depo., reading his written comments to the Incident Review Team) (emphasis

 added). Defendants don’t address this causality admission whatsoever in their pleadings.

        A second analysis, focused more heavily on the cumulative totality of Defendants’

 violations, rather than just Defendants’ voicemail, confirms the legal conclusion as to state-

 created danger. See Sanford, 456 F.3d at 304, discussed supra. It is as follows:

        Instead of Defendants properly using the probable cause that Defendants had gained on

 Lord as of 8:40 a.m. on July 16 (OSMF 144), combined with Defendants timely contacting

 Lord’s probation officer, timely running a criminal background check, and timely assessing risk

 with the ODARA tool, in order to get a probation hold on Lord, or probable cause to arrest Lord

 on breaking and entering, related to one of the camps or on a DV crime, Defendants instead

 affirmatively acted to delay all of this, over and over, at each possible juncture, for thirty-six

 hours of a forty-one hour investigation. In the process, Defendants committed their over fifty

 violations of law, policy and training, many of them knowingly and flagrantly, establishing

 culpability and shocking the conscience, see infra pages 20-21. Further shocking the conscience,

 in particular, Defendants not only left Lord unaccounted for; Defendants also provoked Lord

 with Defendants’ improper voicemail violation (SMF 64, 65, OSMF 221, 222), while

 misfocusing their entire investigation not on Lord but on Irish’s credibility instead. At the same



                                                 19
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 20 of 24                              PageID #: 1026




 time, Defendants ignored Irish’s information of Lord’s death threats and retaliation threats;

 Defendants ignored their mandatory duties to Irish under M-4 policy (which created the required

 unique, non-general relationship)8; and Defendants made promises, acts, and related false

 statements that helped bring Irish to, and kept her at, the danger zone --- the site where the

 ultimate harms of July 17 foreseeably occurred just a few hours later. All of this once again

 establishes not just foreseeability, but also a fairly direct nexus, as well as Defendants’ deliberate

 indifference, given the abundant time Defendants had to consider, consult, and decide upon their

 courses of action.9

 B.      Shocking The Conscience/Deliberate Indifference.

         “In addition to alleging a sufficient state-created danger, the plaintiff must meet ‘a further

 and onerous requirement’ to prove a substantive due process violation: ‘the state actions must

 shock the conscience [.]’” Irish, 849 F.3d at 526 (quoting Rivera, 402 F.3d at 35). The previous
 8
          A third analysis establishes state-created danger in a still different way. In this scenario, the M-4
 duty from Defendants to Irish continued and/or renewed with the barn arson, because the barn arson
 created a new DV scene between Lord and Irish, and a new DV incident, to which Defendants were the
 first responding MSP officers for Irish. This fact cements both M-4’s applicability and the required
 special relationship between Irish and Defendants. All harms posed by Lord were, here again, foreseeable
 and fairly direct in this scenario, given the same series of promises and false statements, specifically the
 “no manpower” false statement when there were ten MSP personnel resources available in the area, see
 SMF 90, 94, 97, 98; see also OSMF 179, 182. Abandonment of Irish by Defendants occurred between
 2:00 a.m. and 3:00 a.m., as in the other scenarios, without any warning to her by Defendants, but now in
 clear violation of M-4, given that Defendants were the first responders for the MSP to the DV incident
 and DV scene that Lord created when he burned the Irish barn as a threat to Irish due to his knowledge
 that she had gone to the MSP. This scenario highlights how Defendants’ abandonment of Irish in the
 wake of Lord’s arson constitutes another potential path for state-created danger, apart from Defendants’
 voicemail and/or Defendants’ fifty conduct violations.
 9
          Defendants continue to misapprehend Rivera, 402 F.3d at 37, claiming, in their brief, that
 necessary law enforcement tools cannot impose constitutional liability on the state. As the First Circuit
 has explained, the issue is the manner and the timing in which those tools are used (or not used). See
 Irish, 849 F.3d at 527. Defendants’ liability in this case arises from how and when they did (and did not)
 use their law enforcement tools, policies, training, and standards. Defendants also continue to
 misapprehend Ramos-Pinero v. Puerto Rico, 453 F.3d 48, 55 n.9 (1st Cir. 2006), a footnote that requires
 an affirmative action for state-created danger. The First Circuit has stated at least three times in this case
 that officer decisions constitute qualifying actions, not just physical actions. See, e.g., Irish, 849 F.3d at
 527; see also Stamps v. Town of Framingham., 813 F.3d 27, 32-33 (1st Cir. 2016) (denying qualified
 immunity to officer who made three decisions).

                                                      20
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 21 of 24                      PageID #: 1027




 discussion analyzed the “shock the conscience” requirement at length, see pages 15-16 supra;

 further relevant here is that “‘[w]here actors have an opportunity to reflect and make reasoned

 and rational decisions, deliberately indifferent behavior may suffice.’” Irish, 849 F.3d at 526,

 quoting Rivera, 402 F.3d 36 (internal quotation omitted).        Here, Plaintiffs offer over fifty

 violations of law, policy, training, and the reasonableness default rule of the Maine State Police.

 These are over fifty violations by three Defendants, all highly trained and experienced (one

 Sargent, two Detectives), who had available to them forty-one hours of investigation time that

 did not involve any split-second or minute-to-minute junctures. The sheer volume and repetition

 of violations that still occurred, and Defendants’ manifest unwillingness to revisit or mitigate any

 of Defendants’ decisions, and the amount of hours that Defendants had available to them, but

 misused, satisfies the deliberate indifference standard in light of the senseless danger which

 Defendants increasingly exposed Plaintiffs to as things escalated on July 16 into July 17, 2015.

 This is particularly the case when the inferences set forth in Section IV are applied to the

 analysis, as they must be at summary judgment. See Irish, 849 F.3d at 526.

 C.     Qualified Immunity.

        “[V]iolation of protocol and training is relevant both to the substantive due process and

 qualified immunity inquiries. With respect to qualified immunity, officer decisions and acts that

 violate protocol and/or training may be sufficient to deny qualified immunity to officers. See

 Irish, 849 F.3d at 527 (citing Stamps v. Town of Framingham., 813 F.3d 27, 32-40 (three officer

 “decision[s]” with severe consequences); Marrero-Rodriquez v. Munic. of San Juan, 677 F.3d

 497, 499-502 (“several” violations of protocol and training having severe consequences); see

 also id. n.4 (citing Kennedy v. City of Ridgefield, 439 F.3d at 1063 and n.3) (denying qualified

 immunity to an officer who had told the suspect about complaints against him, where the record



                                                 21
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 22 of 24                    PageID #: 1028




 showed that officers had received training that the best time to contact an offender is “[a]t the

 end of the investigation” with “all [the] facts in order”). The record evidence shows this here.

 See OSMF 197, 198, 199, 200, 201, and 202. The quantity, repetition, and uniform manner of

 Defendants’ violations, given the ample time, often measured in hours, that Defendants had

 available to reflect and confer, raise the issue that qualified immunity does not protect the

 “plainly incompetent or those who knowingly violate the law.”            MacDonald v. Town of

 Eastham., 745 F.3d 8, 11 (1st Cir. 2014) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986).

 Here, Plaintiffs have adduced admissible evidence of decisions, acts, and non-acts resulting in

 over fifty conduct violations, many of them knowing and repeated, over forty-one hours.

 Defendants are not entitled, on this evidence, to qualified immunity.

 D.     Promises And Related False Statements.

        Defendants did not cite any authority on the legal issues raised by the evidence showing

 promises (both in word and action) and related false statements that Defendants made to Brittany

 Irish between 9:00 p.m. and 3:00 a.m. on July 16-17 (and the promises made to Kimberly Irish

 set forth in the Stipulated Facts). Defendants have thus waived this issue.

        The material facts in evidence that underlie Defendants’ promises and false statements

 appear in Section IV. The legal discussion of those facts is straightforward; it is simply this:

 Defendants’ false statements are violations of policy, training, and the MSP’s default rule of

 reasonableness for two separate reasons.       First, false statements to a victim violate, at a

 minimum, MSP’s reasonableness rule. Second, Irish was not just any victim; she was a domestic

 violence and rape victim, who was supposed to be specially protected by Defendants under M-4.

 Defendants did more than just make knowingly false statements about manpower and vehicles.

 Defendants also made false statements that went to the heart of their legal and policy duties to a



                                                 22
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 23 of 24                   PageID #: 1029




 special type of victim, about a mandatory domestic violence policy pursuant to statute, MSP

 policy M-4. Defendants’ false statements led to foreseeable and fairly direct harm suffered by

 Irish, caused and exacerbated by Defendants. This is yet further proof of a state-created danger,

 deliberate indifference, a series of conduct shocking of the conscience, and a conclusion that

 qualified immunity does not apply to Defendants in this case.



                                         CONCLUSION

        For the reasons noted herein, summary judgment should be denied.




 DATED: June 11, 2019.

                                             /s/ Scott J. Lynch
                                             Scott J. Lynch, Esq.
                                             Lynch & Van Dyke, P. A.
                                             261 Ash Street - P.O. Box 116
                                             Lewiston, Maine 04243-0116
                                             (207) 786-6641
                                             slynch@HLRVD.com




                                                23
Case 1:15-cv-00503-JAW Document 87 Filed 06/11/19 Page 24 of 24                PageID #: 1030




                         UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


                             CERTIFICATE OF SERVICE


       I hereby certify that on June 11, 2019, I electronically filed the within


    PLAINTIFFS’ OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
            WITH INCORPORATED MEMORANDUM OF LAW

 using the ECF system which will send notification of such filing to the following counsel
 and same shall be provided to Plaintiffs by means of U. S. Postal Service.




             CHRISTOPHER TAUB, ASSISTANT ATTORNEY GENERAL
                    OFFICE OF THE ATTORNEY GENERAL
                         6 STATE HOUSE STATION
                         AUGUSTA, ME 04333-0006



                                           /s/ Scott J. Lynch

                                           Lynch & Van Dyke, P. A.
                                           261 Ash Street - P.O. Box 116
                                           Lewiston, Maine 04243-0116
                                           (207) 786-6641
                                           slynch@HLRVD.com




                                             24
